Title: To George Washington from the Invalid Pensioners of Pennsylvania, 1789
From: Invalid Pensioners of Pennsylvania
To: Washington, George


          
            [1789]
          
          The Petition of The Subscribers, pensioners According to Act of Congress of 7th June 1785 in consequence of wounds and disabilities incurred in the service of the United States during the late war with Great Britain, Most respectfully sheweth,
          That your Petitioners have found that the legislature of the

Union at their last session have made a temporary continuation for one year of the pension they had hitherto received from the State of Penna as aforesd and that they have with great propriety left with your ⟨Excely⟩ the mode in which they are to receive it. Your Petitioners represent that many of them, nay all of them are in the greatest distress and want occasioned by the late stoppage of their payments, that many of them are maimed so as to be unable to go any great distance for relief. Your Petitioners therefore beg leave to intreat your Excellency to direct that the benefits aforesaid may be speedily extended to them and that it may be paid to them the State of Pennsylvania where they now are and your petitioners as in duty bound will every pray.
        